Title: To George Washington from William Gordon, 26 February 1783
From: Gordon, William
To: Washington, George


                        
                            
                            My Dear Sir
                            Jamaica Plain February 26-3 March 1783
                        
                        Your favor of Ocr the 23d I was honored with in due season: but having nothing special about which to write,
                            & being sensible how many & great your engagements were, I delayed till somewhat of importance might
                            offer. Now is the happy moment: for though we have received no official accounts announcing the Peace, yet the information
                            is so particular & hath the appearance of such authenticity, that I cannot but embrace the first opportunity of
                            congratulating your Excellency upon the glorious event; & of making my renewed & hearty acknowledgments to
                            you for the self-denials difficulties & dangers You have readily submitted to, that so You might bring it about.
                            As I have not doubted your fervent wish for it, & a return to private life; so I most sincerely wish, that you may
                            long enjoy all the comforts of it; with the additional happiness of observing that our political systems & forms
                            of government both general & particular are better established. It hath been my thought, that the kind
                            interposition of Heaven in granting us Peace in this crisis of our affairs, is as eminent as in any period of our past
                            successes: for without money, without credit, & an evident tendency among the people to disorder, what could we
                            have done? What an amazing contrast between the last speech & all the preceding ones, for ten years back! The
                            temper of the king must have been mortified beyond expression. Nothing but apprehensions of fatal consequences resulting
                            from perseverance have, I apprehend, produced this change. The Scotch were preparing to give him trouble; &
                            designed had the war continued to have shaken him off, & to have separated from England.
                        I wait for the confirmation of Peace from Congress, & then propose presenting a memorial praying
                            access to their archives: should account myself highly obliged to You would You support it by your recommendation,
                            provided your Excellency perceives no impropriety in your doing it. Should my memorial be complied with, shall repair to
                            Philadelphia with all possible expedition, & shall hope for the pleasure of inspecting your papers after having
                            examined the Secretary’s office. Dr Ramsey has informed me that matters being properly arranged there, as much may be done
                            in the office within one day as would employ three elsewhere is common. 
                        I truly wish that our officers who have borne the brunt of the day, may meet with grateful returns answerable
                            to the abilities of the people, & consistent with the republican principles of the country. The manners of the New
                            England States will scarce admit of half pay; but a consideration ought to be made for their sufferings, losses, &
                            long exclusion from every other but the military mode of life. Our assemblies are composed of such heterogeneous
                            materials, & have so many little narrow souls among them, that men of more liberal minds are not able to carry
                            their points so oft as they desire. Whenever the pleasing & yet painful moment comes for taking leave of the army
                            & of public service, a recommendatory Address from your Excellency to the several States mentioning how much their
                            corps of officers merit rewards as well as thanks, will probably have great weight in serving them. I write thus without
                            having consulted with any one, & mean not to communicate but retain it a Secret in my own breast.
                        People, as is natural, are very desirous of knowing the terms of Peace. I trust, that the Policy of the
                            French has secured us the fishery; or great uneasiness will follow. The New England States, this particularly cannot do
                            without, as it is their whole & sole staple, worth speaking of. Should their interest have been neglected or
                            sacrificed, they will manage some how or other with Britain to regain it. I wish to have no jarrings & janglings,
                            either between particular States, or the United States & any foreign power. May we have peace with the world
                            & among ourselves! & may our affairs be conducted with such wisdom & uprightness, that we may not
                            be embroiled in any European quarrels! Sorry should I be to have America the cockpit of warriors: That would after a while
                            prove fatal to its liberties. I deprecate those changes, which while they aggrandize a country in the opinion of other
                            kingdoms, do eventually reduce the inhabitants to a state of slavery. The same principle makes me wish, that the
                            sovereignties of the several states may never be swallowed up in a congressional vortex— that we may never become an
                            offensive united Power, but may ever remain a defensive one, which will secure us the interpositon of other powers in case
                            of an hostile attack: but do we become offensive & ambitious, we shall in a century or two be so formidable, that
                            European kingdoms will be jealous for their own security & join in wars against us.
                        I have had frequent opportunity of enquiring after your Excellency’s health, & the satisfacion of
                            hearing that You was well. May the continuance of this blessing sweeten your other enjoyments for many future years!
                        Not having had a line from friends or relations in Britain of later date than last August twelvemonth, I
                            propose accompanying this with two letters for New York, open for your Excellency’s perusal, one of which I would have put
                            into the mail for London & the other delivered, & which I suppose you can easily get done for me; but if
                            there is any impropriety in your assisting therein be pleased to excuse my mistake in applying, & let the letters
                            be destroyed. Mrs Gordon joins in best wishes & sincerest regards to Self & Lady. I remain, with the
                            highest esteem, Your Excellency’s faithful friend & very humble servant 
                        
                            William Gordon
                        
                        
                            Mar. 3. We are waiting for the confirmation of peace-reports; the appearances in favor of the event are
                                not lessened.
                        
                    